1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DIEGO RIVERA VALENCIA,                      Case No. 2:17‐cv‐09263‐DOC (SHK)

13                                   Plaintiff,
                                                  ORDER ACCEPTING FINDINGS AND
14                       v.                       RECOMMENDATION OF UNITED STATES
                                                  MAGISTRATE JUDGE
15    LAU, et al.,
16                                 Defendants.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
19   relevant records on file, the Report and Recommendation (“R&R”) of the United
20   States Magistrate Judge, and the objections filed by Plaintiff. The Court has
21   engaged in de novo review of those portions of the Report to which Plaintiff has
22   objected. The Court accepts the findings and recommendation of the Magistrate
23   Judge.
24   //
25   ///
26   ///
27   ///
28   ///
 1        IT IS THEREFORE ORDERED that the R&R is ADOPTED, Defendants’ Motion
 2   for Summary Judgment is GRANTED, and Judgment be entered DISMISSING this
 3   action WITHOUT PREJUDICE.
 4
 5   Dated: March 31, 2020
 6                                     HONORABLE DAVID O. CARTER
                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       2
